291 S.W.3d 862 (2009)
Sara Ann LASHER, Respondent,
v.
Brian Len LASHER, Appellant.
No. WD 70083.
Missouri Court of Appeals, Western District.
September 15, 2009.
Gerald L. Liles, Esq., St. Joseph, MO, for appellant.
Michele C. Puckett-Burkhead, Esq., Cameron, MO, for respondent.
Before JAMES EDWARD WELSH, P.J., and VICTOR C. HOWARD and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Appellant Brian Lasher appeals from a judgment dissolving his marriage to Respondent Sara Lasher. On appeal, Appellant challenges the judgment's resolution of child custody, child support, and property valuation issues. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).